DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claims 1-2, 6, 9-11, and 16, the term “plastic-like” is indefinite because it is unclear what is considered “plastic-like”.
For the purposes of examination, it is assumed the limitation reads “polymer”.
In regards to claims 3-5, 7-8, 12-15, and 17-20 they are rejected do to their dependency on the rejected claims.
In regards to claim 2, 6, 9, and 11.
Claim 2 recites the limitation "on a surface of plastic-like material" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this a new or separate plastic-like material than as claimed in claim 1.

Claim 9 recites the limitation "a plastic-like material" in lines .  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this a new or separate plastic-like material than as claimed in claim 1.
Claim 11 recites the limitation "on a surface of plastic-like material" in lines .  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this a new or separate plastic-like material than as claimed in claim 1.
For the purposes of examination, it is assumed that the plastic like material is the same.
In regards to claim 14, The term “metal-like” is indefinite because it is unclear what is considered “metal-like”.
For the purposes of examination, it is assumed the limitation reads “metal”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. CN 205861149 U (hereinafterin Liu).
In regards to claim 1, Liu teaches a tamper proof locking mechanism comprising (See fig 2): a first fixture (5) for attachment to an index protective cover (See fig 1); a second fixture for attachment to an instrument (3, see fig 1); and third fixture (13) for connecting the first fixture to the second fixture (See fig 2 and fig 3); and wherein: the first fixture comprises a receptacle (hole of 5 seen in fig 3); the second fixture comprises a plate with an opening (See fig 3); the third fixture comprises a protrusive structure (13, 10) that fits into the receptacle of the first fixture and into the opening in the plate to connect the first fixture to the second fixture (See fig 3); and the protrusive structure comprises a rivet (13, See fig 3) that is partially embedded with a plastic- like or marker technology material (6, RFID is a marker technology) that reveals tampering when an attempt is made to break a connection between the first fixture and the second fixture (via the rivet breaking, read description ”RFID installed in the electronic seal body will be damaged, the RFID electronic label damage can not communicate, such that working staff can timely find the meter is broken over” ).
In regards to claim 3, Liu teaches the mechanism of claim 1, wherein the protrusive structure has a second end (bottom end with respect to fig 3) that reveals the rivet to have a flanged end (See fig 3).  
In regards to claim 4, Liu teaches the mechanism of claim 3, further comprising a collar (8) that is situated around the flanged end of the rivet to prevent removal of the flanged end of the rivet or the rivet (See fig 3).  
In regards to claim 5, Liu teaches the mechanism of claim 4, wherein the collar is attachable to the instrument (See fig 3).  
In regards to claim 7, Liu teaches the mechanism of claim 1, wherein: the instrument is a meter; and the index protective cover is for the meter (abstract).  
In regards to claim 8, Liu teaches the mechanism of claim 1, wherein the first fixture comprises one or more additional receptacles (receptacle covering the meter 2).  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 6, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Debrody et al. WO 2013148013 A1.
In regards to claim 2, Liu teaches the mechanism of claim 1.
However Liu does not teach wherein: the protrusive structure has an embossment of a pattern on a surface of plastic-like material at a first end; and an attempt or success to affect the protrusive structure to break the connection of the first fixture and the second fixture, results in a distortion of the pattern embossed on the surface at the first end of the protrusive structure. 
Liu only teaches a sleeve with an RFID tag to indicate tampering. 

It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have used Debroy’s bolt housing instead of Liu’s cover to save on costs by not using electronics, while still indicating tampering.
In regards to claim 6, Liu teaches the mechanism of claim 3.
However Liu does not teach wherein within the rivet at the flanged end is a plastic-like material surface of the protrusive structure having an embossment of a pattern.  
Liu only teaches a sleeve with an RFID tag, grasped within the rivet’s coupling, to indicate tampering. 
Debroy teaches a tamper evident, plastic (par 49), seal used in place of electronics. The seal making use of laser printed indicia, in order to save money compared to electronics. The pattern is distorted upon tampering (para 12).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have used Debroy’s bolt housing instead of Liu’s cover to save on costs by not using electronics, while still indicating tampering.
In regards to claim 16, Liu teaches a tamper proof lock comprising: a plate (3) having a hole or opening for attachment (See fig 3) to a first mechanism (5); a receptacle structure for attachment to a second mechanism (See fig 3); and a partially coated (coated by the collar 8) rivet pressed into the receptacle structure to lock the plate and the receptacle structure together (See fig 3); an insertion of at least a portion of the rivet into the hole or opening of the plate locks the plate and the receptacle structure together (See fig 3).

Debroy teaches a tamper evident, plastic (par 49), seal used in place of electronics. The seal making use of laser printed indicia, to save money compared to electronics. The pattern is distorted upon tampering (para 12) and a tamper evident housing is molded (abstract).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have used Debroy’s bolt housing instead of Liu’s cover to save on costs by not using electronics, while still indicating tampering.
In regards to claim 17, Liu in view of Debroy teaches the lock of claim 16, wherein Debroy further teaches the pattern reveals a distortion upon a tampering of the receptacle structure, plate, or the rivet (Debroy para 12).  
In regards to claim 18, Liu in view of Debroy teaches the lock of claim 16, wherein Liu further teaches a second end of the rivet is flanged towards the plate to secure the rivet to the plate to better prevent unlocking the plate and the receptacle structure from each other (See fig 3).  
In regards to claim 19, Liu in view of Debroy teaches the lock of claim 18, Wherin Debroy further teaches the lock further comprising a collar (12,14) covering at least a portion of a flanged second end of the rivet (See fig 2 of Debroy, the cover, covers the tail piece, which would equate to the flanged end in Liu), as an obstacle to removal of the rivet or to an elimination of a locking of the plate and the receptacle structure to each other (as removal would be required).  
In regards to claim 20, Liu in view of Debroy teaches the lock of claim 17, wherein Liu further teaches: the instrument is a gas meter; and the second instrument is a meter index cover (title and abstract).
Claim  9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of themselves.
In regards to claim 9, Liu teaches the mechanism of claim 1. 
However Liu doesn’t explicitly teach the protrusive structure is fabricated with a plastic-like material molded to fit in an inside form of the receptacle of the first fixture.
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have chosen the protrusive structure to be fabricated with molded plastic material in order to produce a cheaper lock that is more sensitive to tampering.

Allowable Subject Matter
If written to overcome 112 rejections, claims 10-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or fairly suggest the method of a tamper proof connection as described in independent claim 10. The examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight.
Regarding claim 10, the prior art of record, including Liu and Debroy, teach methods having much of the claimed structure, but fails to teach each and every limitation of the claims. Specifically, the prior art fails to teach the protruding structure comprises a rivet having a portion on an outside surface of the rivet wrapped with a plastic-like material and having plastic-like material internally in the rivet, and having plastic-like material molded with a surface over a first end of the rivet and molded with a surface at a second end of the rivet, in addition to the other claimed structure and functionality. One of ordinary skill in the art would not find it obvious to modify the structure and functionality of the rivets and seals of the prior art to be configured and to function as claimed in the instant application without 
Claims 11-15 are allowed, if written to overcome their 112 rejections, based on their dependency on claim 10.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Deshon et al. US 2185939 A teaches a plastic packed rivet.
Becker et al. US 4978266 A – teaches a fastening element with both plastic and metal components
Lovejoy US 5487293 A – teaches a fastening structure with a pattern.
Georgopoulos et al. US 5378030 A – teaches a similar locking device with metal and plastic components.
Hilfrich et al. DE 19704642 A1 teaches a fastener with a plastic member over a hole.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H WATSON whose telephone number is (571)272-5393. The examiner can normally be reached M-F 8 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PETER H WATSON/Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675